Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This response is in response to the amendment filed 26 January 2022.  Claims 1, 3-4, 8, 12, 20-21, 23-24, 28, 31, 38-39, 43, 46, 55-63 have been amended.  Claims 10, 13, 15 have been canceled.  Claims 1-9, 11-12, 14, 16-63 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-3, 5-8, 19-23, 25-28, 36-38, 40-43, 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehin et al. (US 2011/0276904 A1) in view of Adepalli (US 2012/0185761 A1) and further in view of Fieldman (US 10,126,927 B1) and Hendriks et al. (US 2003/0163525 A1).

Claim 1. Mehin discloses an electronic device, comprising: a touch-sensitive display; a camera; one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, on the touch-sensitive display, the device includes a touch screen (P. 0017)
a text messaging user interface associated with a contact, the chat context comprising a family chat or a group of users and transmitting the created media to each user within the group of users (P. 0026), wherein a family describes a group of parties (e.g. individuals, groups, entities, etc.) and "contacts" may be stored for the family and/or for individual members of the family, each "contact" referring to a party (e.g., individual, entity, group, other family (P. 0134), rendering a chat interface and receiving a chat , 
wherein the text messaging user interface includes: a message transcript area, a messaging interface with text entry functionality (P. 0145), a chat session has the doodle integrated into the context of the chat flow, wherein the created media is just another speech bubble, and is treated effectively the same way as any other type of contribution to the chat session, wherein the messaging interface includes a reply field for entering a message and a transcript area showing messages transmitted among users in the conversation (P. 0146, Fig. 12), and 
a compact drawing area, a chat interface is rendered (P. 0141) a chat reply is received and a message create application is rendered including various types of text and other media functionality (P. 0142) and doodle-in-chat-context functionality wherein a user is able to execute doodle-in-chat-context media interactions, wherein the doodle interactions are captured (P. 0143) and rendered to the chat interface (P. 0144)  wherein the text entry interface includes a doodle application (P. 0145) The doodle-in-context interface is shown to the right of the text chat interface (Fig. 9 and 10)
wherein the enlarged drawing area includes a camera affordance, a photo may be captured live through an integrated device to be rendered as part of the chat session via the chat module  (P. 0147) wherein the doodle functionality is expanded to integrate with the media capture functionality, wherein a user may capture a photo using the media capture application through the message create application, and use the doodle application to virtually doodle on the photo (P. 0148); 
detecting a second user input corresponding to the camera affordance, a user may capture a photo using the media capture application through the message create application (P. 0148); and 
in response to detecting the second user input, displaying a digital viewfinder, in the enlarged drawing area, that presents camera image data received from the camera, a live image of a photo/video is displayed in the media capture window (Fig. 10).

Mehin does not explicitly disclose wherein the compact drawing area includes an expand affordance corresponding to an enlarged drawing area, as disclosed in the claims.  However, in the same field of invention, Adepalli discloses providing a user interface that can accept drawing input (P. 0014) including an expansion icon to expand a drawing area of the user interface (P. 0018) wherein user may compose instant messages, using a .  Furthermore, Fieldman discloses a user interface where users may post comments, wherein the user interface includes (C. 13, L. 46-61) a button for opening a whiteboard where a user may make annotations (C. 14, L. 31-37) wherein the study wall application runs on a mobile device with a camera, and a user may add an image to an online discussion, wherein the user may use the camera to snap a picture (C. 24, L. 7-16).  Therefore, considering the teachings of Mehin, Adepalli and Fieldman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the compact drawing area includes an expand affordance corresponding to an enlarged drawing area with the teachings of Mehin.  One would have been motivated to combine wherein the compact drawing area includes an expand affordance corresponding to an enlarged drawing area with the teachings of Mehin in order to allow a user to more accurately input the user’s desired annotations when the user wants for the primary mode of messaging to be annotation.

Mehin does not explicitly disclose while displaying the text messaging user interface that includes the message transcript area and the compact drawing area, detecting a first user input; in response to detecting the first user input: in accordance with the first user input corresponding to a first location in the compact drawing area, displaying a visual representation of the first user input in the compact drawing area, as disclosed in stroke inputs in the preview field are displayed in the public recording field (P. 0034, Fig. 3).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman and Hendriks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine while displaying the text messaging user interface that includes the message transcript area and the compact drawing area, detecting a first user input; in response to detecting the first user input: in accordance with the first user input corresponding to a first location in the compact drawing area, displaying a visual representation of the first user input in the compact drawing area with the teachings of Mehin, Adepalli and Fieldman.  One would have been motivated to combine while displaying the text messaging user interface that includes the message transcript area and the compact drawing area, detecting a first user input; in response to detecting the first user input: in accordance with the first user input corresponding to a first location in the compact drawing area, displaying a visual representation of the first user input in the compact drawing area with the teachings of Mehin, Adepalli and Fieldman because, while Mehin appears to disclose that a user may render doodles directly into the chat text interface (P. 0143-0145), Mehin does not explicitly disclose this functionality, this functionality would allow Mehin to be more flexible by providing more doodling options for simple quick doodles in the compact drawing area, displayed directly adjacent to the message transcript area of Figure 10 of Mehin, or a more robust doodling area as displayed on the left side of Figure 10 of Mehin.

expanding the compact drawing area such that the text messaging interface that includes the messaging transcript area and the compact drawing area is replaced with display of the enlarged drawing area, as disclosed in the claims.  However, Adepalli discloses a user may input handwritten data into the expanded drawing area (P. 0014) such that the expanded drawing area is expanded to use the entire area of the touch screen display (P. 0023) or to any arbitrary size independent of other areas displayed in the user interface (P. 0024).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman and Hendriks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in accordance with the first user input corresponding to a selection of the expand affordance, expanding the compact drawing area such that the text messaging interface that includes the messaging transcript area and the compact drawing area is replaced with display of the enlarged drawing area with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine in accordance with the first user input corresponding to a selection of the expand affordance, expanding the compact drawing area such that the text messaging interface that includes the messaging transcript area and the compact drawing area is replaced with display of the enlarged drawing area with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to provide an intuitive and convenient mechanism for expand the doodle-in-context area of the chat application of Mehin, as represented by the small doodle-in-chat window to the right of the chat text window 

Mehin does not disclose a respective affordance that, when selected, initiates capture of media, wherein the respective affordance is different from the camera affordance, as disclosed in the claims.  However, Mehin discloses a user starts the message create module and then starts the doodle module to access media functionality through a media capture module to capture visual data from a camera (P. 0139) and a messaging create application is rendered (P. 0142) a user provides input to request a chat-context media interaction, and in response, a media creation interface is provided with the display for a chat-context media interaction, and the user provides inputs for creating media within the context (Claim 1) to capture media (Claim 11) including a captured image or video (Claim 12).  While the examiner believes that Mehin discloses two separate inputs received from a user, a first input for displaying a media creation interface (Fig. 10), which would be analogous to a user selecting the claimed camera affordance, and a second input for capturing the media, i.e. video or image, which would be analogous to a user selecting the claimed respective afffodance different from the camera affordance, Mehin does not clearly disclose these features.  Fieldman discloses the record video functionality button includes a record function to record videos, whereas the insert image functionality is for capturing images or inserting .  Fieldman clearly discloses two different media capture button icons for recording video, and for capturing images, and when applied to Mehin, Fieldman would clarify separate user inputs for initiating the media capture module with the doodle module, and for initiating media capture, which would be the accompanying input to the “Stop” icon displayed in the viewfinder of Fig. 10 of Mehin, wherein a captured image is clearly displayed in the doodle window below the viewfinder.  Therefore, considering the teachings of Mehin, Adepalli, Fieldman and Hendriks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a respective affordance that, when selected, initiates capture of media, wherein the respective affordance is different from the camera affordance with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine a respective affordance that, when selected, initiates capture of media, wherein the respective affordance is different from the camera affordance with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to provide the user with more flexibility by providing media options that include both live capture and upload existing media functions.

Claim 2. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, and Mehin further discloses the one or more programs further including instructions for: detecting user input on an affordance representing the compact drawing area in the text messaging user interface; and in response to detecting the user input on the affordance, displaying the compact drawing area in the text messaging user interface, the message create interface includes functionality for doodle .

Claim 3. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 2, and Mehin further discloses:
wherein the affordance representing the compact drawing area is displayed in a menu bar of the text messaging user interface, the chat application includes a user selectable option for a doodle application (P. 0145)
a text entry field corresponding to a soft keyboard for composing a textual message to the contact, the text entry functionality including a text entry region and a virtual keyboard (P. 0145), and 
a record audio affordance that initiates recording of an audio message to the contact, the media captured may include an audio clip (P. 0025), the media capture functionality may include audio (P. 0147, Claim 12) While not displayed in Figures 9-13, Mehin clearly discloses the ability to capture audio.

Fieldman further discloses the button associated with the insert image functionality is used to upload and insert existing images (C. 19, L. 52-57, Fig. 9).  In Applicant’s Figure 8A, the camera affordance is labeled “666”.  Paragraph 0339 of Applicant’s specification discloses, “[t]he menu bar 662 can optionally further include a camera affordance 666 corresponding to a
teachings of Mehin, Adepalli, Hendriks and Fieldman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the menu bar includes an affordance corresponding to a camera roll with the teachings of Mehin, Adepalli and Hendriks.  One would have been motivated to combine wherein the menu bar includes an affordance corresponding to a camera roll with the teachings of Mehin, Adepalli and Hendriks in order to provide the user with more flexibility by providing media options that include both live capture and upload existing media functions.

Claim 5. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, and Mehin further discloses the text messaging user interface includes at least a first portion and a second portion, wherein the message transcript area is displayed in the first portion and the compact drawing area is displayed in the second portion, the user interface includes text entry functionality and a separate interface for doodle and media capture (P. 0145, Fig. 9), and the compact drawing area is below the message transcript area (Fig. 3).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman and Hendriks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the second portion displayed below the first portion with the teachings Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine the second portion displayed below the first portion with the teachings of Mehin, Adepalli, Fieldman and Hendriks as simply a design choice in that there appears to be no advantage as to the arrangement of the message transcript area and the compact drawing area.

Claim 6. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, and Mehin further discloses the enlarged drawing area includes a minimize affordance, the one or more programs further including instructions for: in response to detecting user input on the minimize affordance, replacing display of the enlarged drawing area with display of the text messaging user interface, in Fig. 10, the double arrow between the message area on the left and the expanded (P. 0148) image capture and doodle area on the right, as well as the “Back” label and button on the expanded windows, indicate the function of returning the image capture window to the reduced state shown in the left window.

Claim 7. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 6, and Mehin further discloses the one or more programs further including instructions in Fig. 10, the double arrow between the message area on the left and the expanded (P. 0148) image capture and doodle area on the right, as well as the “Back” label and button on the expanded windows, indicate the function of returning the image capture window to the reduced state shown in the left window. 

Claim 8. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, and Mehin further discloses the aspect ratios of the captured images in Fig. 10 in the messaging area on the left and in the enlarged states on the right the same aspect ratios, and Hendriks further discloses the user is able to preview the annotation in the private ink field before transmission and  geometric transformation for objects in this field that are displayed in recording field 1 including affine and perspective transformations (P. 0034).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman and Hendriks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the enlarged drawing area includes an enlarged drawing canvas and the compact drawing area includes a compact drawing canvas, and wherein the enlarged drawing canvas and the compact drawing canvas have a common aspect ratio with the teachings Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine the enlarged drawing area includes an enlarged area includes a compact drawing canvas, and wherein the enlarged drawing canvas and the compact drawing canvas have a common aspect ratio with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to keep the same proportions and layout of the annotations so as to allow the user to more easily compare and evaluate the annotations in each drawing area.

Claim 10. Canceled.
Claim 13. Canceled.
Claim 15. Canceled.

Claim 19. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, and Mehin further discloses the one or more programs further including instructions for, upon detection of user input on a displayed exit affordance corresponding to the digital viewfinder, ceasing displaying of the digital viewfinder in the enlarged drawing area and replacing the digital viewfinder with an enlarged drawing canvas, a user elects to capture a photo using the media capture application offered through the message create application, the captured media can then be further manipulated through the doodle application, for example, as shown, the doodle application may be used in the context of the captured photo to virtually doodle on the photo (P. 0148).



Claim 21 discloses a method (comprising: at an electronic device having a touch-sensitive display and a camera) claim similar to the electronic device claim of Claim 1 and is rejected with the same rationale.

Claims 22-23, 25-28, 36 are directed to non-transitory computer readable storage medium claims similar to the electronic device claims of Claims 2, 3, 5-8, 19 and are rejected with the same rationale.

Claims 37-38, 40-43, 51 is directed to a method claim similar to the electronic device claims of Claims 2, 3, 5-8, 19 and are rejected with the same rationale.

Claim 52.  Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, and Mehin further disclose the message transcript area includes representations of data exchanged between an external device associated with the contact and the electronic device, in a chat session having the doodle integrated into the context of the chat flow, the created media is just another speech bubble, and is treated effectively the .

Claim 53 discloses non-transitory computer readable storage medium claims similar to the electronic device claims of Claim 52 and is rejected with the same rationale.

Claim 54 discloses method claims similar to the electronic device claims of Claim 52 and is rejected with the same rationale.

Claim(s) 4, 24, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehin et al. (US 2011/0276904 A1) in view of Adepalli (US 2012/0185761 A1) and Fieldman (US 10,126,927 B1) and Hendriks et al. (US 2003/0163525 A1) and further in view of Carter et al. (US 2013/0022330 A1).

Claim 4. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 3, but do not disclose the one or more programs further including instructions for: receiving an input corresponding to a request to display the soft keyboard; in response to the request to display the soft keyboard, ceasing to display the compact drawing area; and displaying the soft keyboard, as disclosed in the claims.  However, Carter discloses displaying an image of a captured photo (P. 0059), a keyboard is displayed in place of the window displaying the captured image (Figure 7A) and a user may type an annotation using the keyboard and apply the annotation to the image (P. .  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Carter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more programs further including instructions for: receiving an input corresponding to a request to display the soft keyboard; in response to the request to display the soft keyboard, ceasing to display the compact drawing area; and displaying the soft keyboard with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine the one or more programs further including instructions for: receiving an input corresponding to a request to display the soft keyboard; in response to the user request to display the soft keyboard, ceasing to display the compact drawing area; and displaying the soft keyboard with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to allow for a clean, organized and uncluttered interface by keeping the input areas (keyboard and image annotation areas) large enough for a user to effectively input the desired data.

Claim 24 discloses non-transitory computer readable storage medium claims similar to the electronic device claims of Claim 4 and is rejected with the same rationale.

Claim 39 discloses method claims similar to the electronic device claims of Claim 4 and is rejected with the same rationale.

Claim(s) 9, 29, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehin et al. (US 2011/0276904 A1) in view of Adepalli (US 2012/0185761 A1) and .

Claim 9. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, but do not disclose: the one or more programs further including instructions for: displaying a text entry field in the enlarged drawing area; in response to detection of user input on the text entry field, displaying a soft keyboard in the enlarged drawing area; and in response to detecting a set of user inputs on the soft keyboard corresponding to composition of a textual message and a request to send the textual message, composing a textual message and sending the textual message to the contact while maintaining display of the enlarged drawing area, as disclosed in the claims.  However, in the same field of invention, DiPierro discloses if a user touches a text field, a popup keyboard is displayed to allow the user to enter text into the field (P. 0106), the system provides a way to quickly change between inking modes and keyboard-entry mode (P. 0139).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and DiPierro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more programs further including instructions for: displaying a text entry field in the enlarged drawing area; in response to detection of user input on the text entry field, displaying a soft keyboard in the enlarged drawing area; and in response to detecting a set of user inputs on the soft keyboard corresponding to composition of a textual message and a request to send the textual message, composing a textual message and with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine the one or more programs further including instructions for: displaying a text entry field in the enlarged drawing area; in response to detection of user input on the text entry field, displaying a soft keyboard in the enlarged drawing area; and in response to detecting a set of user inputs on the soft keyboard corresponding to composition of a textual message and a request to send the textual message, composing a textual message and sending the textual message to the contact while maintaining display of the enlarged drawing area with the teachings of Mehin, Adepalli, Fieldman and Hendriks to allow Mehin to be more flexible by providing a user with multiple methods to annotate an image and by conserving screen space by placing the virtual keyboard over the displayed image instead of reducing either of the image or the keyboard such that they are not displayed in the same z-layer.

Claim 29 is directed to non-transitory computer readable storage medium claims similar to the electronic device claims of Claim 9 and is rejected with the same rationale.

Claim 44 is directed to method claims similar to the electronic device claims of Claim 9 and is rejected with the same rationale.

Claim(s) 11-12, 14, 30-32, 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehin et al. (US 2011/0276904 A1) in view of Adepalli (US .

Claim 11. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, but Mehin does not appear to explicitly disclose the enlarged drawing area and the compact drawing area include display of a plurality of color affordances and an indicator representing a currently-selected color affordance, as disclosed in the claims.  However, Mehin discloses, various virtual drawing tools are provided (in a palette) to create a drawing (P. 0146, Figs. 9, 10) and the palette appears to disclose color choices and Fieldman discloses displaying a color palette in a whiteboard editor (Fig. 9, 33) and a smaller floating whiteboard editor window displaying a color palette (Fig. 48, 75).  In the same field of invention, Dorninger discloses a user may paint strokes with a finger (P. 0150), a brush preview is presented reflecting brush properties such as hue, saturation, brightness, transparency and a color spectrum (P. 0151).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Dorninger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the enlarged drawing area and the compact drawing area include display of a plurality of color affordances and an indicator representing a currently-selected color affordance with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine the enlarged drawing area and the compact drawing area include display of a plurality of with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to provide the user with options to be able to apply the desired annotations with the desired characteristics.

Claim 12. Mehin, Adepalli, Fieldman, Hendriks and Dorninger disclose the electronic device of claim 11, and Fieldman discloses displaying a color palette in a whiteboard editor (Fig. 9, 33) and a smaller floating whiteboard editor window displaying a color palette (Fig. 48, 75) and Dorninger further discloses users are able to adjust the hue, saturation, brightness, transparency and color properties (P. 0152).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Dorninger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more programs further including instructions for: in response to detecting a user input on any one of the plurality of color affordances, wherein the user input corresponds to changing a color represented by at least one of the plurality of color affordances, displaying a color selection interface, wherein the color selection interface includes a plurality of selectable colors; and in response to detecting user input corresponding to selecting of a color of the plurality of selectable colors, updating at least one of the plurality of color affordances with the selected color with the teachings of Mehin, Adepalli, Fieldman, Hendriks and Dorninger.  One would have been motivated to combine the one or more programs further including instructions for: in response to detecting a user input on any at least one of the plurality of color affordances, displaying a color selection interface, wherein the color selection interface includes a plurality of selectable colors; and in response to detecting user input corresponding to selecting of a color of the plurality of selectable colors, updating at least one of the plurality of color affordances with the selected color with the teachings of Mehin, Adepalli, Fieldman, Hendriks and Dorninger in order to provide the user with options to be able to apply the desired annotations with the desired characteristics.

Claim 14. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, but do not disclose the one or more programs further including instructions for: 
detecting a first touch input, at a first location in the compact drawing area, representing a first stroke; 
in response to detecting the first touch input, displaying a visual representation, at the first location in the compact drawing area, of the first stroke; and 
automatically sending data corresponding to the visual representation of the first stroke to an external device associated with the contact.
However, in the same field of invention, Dorninger discloses:
detecting a first touch input, at a first location in the compact drawing area, representing a first stroke, a touch may be a stroke comprising a beginning and an end and location information (P. 0078)
in response to detecting the first touch input, displaying a visual representation, at the first location in the compact drawing area, of the first stroke, a stroke represents a paint stroke (P. 0112); and 
automatically sending data corresponding to the visual representation of the first stroke to an external device associated with the contact, when content changes on one virtual workspace (a user enters a stroke segment), the change is automatically synchronized with and transmitted to other virtual workspaces (P. 0086, 0117).

Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Dorninger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine 
detecting a first touch input, at a first location in the compact drawing area, representing a first stroke; 
in response to detecting the first touch input, displaying a visual representation, at the first location in the compact drawing area, of the first stroke; and 
automatically sending data corresponding to the visual representation of the first stroke to an external device associated with the contact.
with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine 
detecting a first touch input, at a first location in the compact drawing area, representing a first stroke; 
in response to detecting the first touch input, displaying a visual representation, at the first location in the compact drawing area, of the first stroke; and 
automatically sending data corresponding to the visual representation of the first stroke to an external device associated with the contact.
with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to provide a fast and efficient method of communication between users.

Claims 30-32 are directed to non-transitory computer readable storage medium claims similar to the electronic device claims of Claims 11, 12, 14 and are rejected with the same rationale.

Claims 45-47 are directed to method claims similar to the electronic device claims of Claims 11, 12, 14 and are rejected with the same rationale.
	
Claim(s) 16-18, 33-35, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehin et al. (US 2011/0276904 A1) in view of Adepalli (US 2012/0185761 A1) and Fieldman (US 10,126,927 B1) and Hendriks et al. (US 2003/0163525 A1) in view of Khanna et al. (US 10,067,987 B1).

Claim 16. Mehin, Adepalli, Fieldman and Hendriks disclose the electronic device of claim 1, and Mehin further discloses one or more programs further including instructions for: 
while displaying the digital viewfinder in the enlarged drawing area, displaying, a record video affordance that toggles on and off recording a video based on the camera image data presented in the digital viewfinder, the tablet includes input/output components to capture video (P. 0051), 
a still image capture affordance that takes a picture based on the camera image data presented in the digital viewfinder, and still images (P. 0051).  

Mehin, Adepalli, Fieldman and Hendriks do not disclose a camera flip affordance that toggles activation of a front or back camera, as disclosed in the claims.  However, in the same field of invention, Khanna discloses a user is able to select to use the front or back camera of a mobile device (Col. 12, Lines 14-17).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Khanna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a camera flip affordance that toggles activation of a front or back camera with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine a camera flip affordance that toggles activation of a front or back camera with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to allow Mehin to be more flexible by providing an efficient way to video conferencing as disclosed in Mehin (P. 0016).
	
Claim 17. Mehin, Adepalli, Fieldman, Hendriks and Khanna disclose the electronic device of claim 16, and Khanna further discloses providing a graphical option for a user to set the duration of recording a video segment .  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Khanna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more programs further including instructions for: in response to user selection of the record video affordance that toggles on recording of the video, displaying a countdown timer representing a remaining time until recording automatically ceases with the teachings of Mehin, Adepalli, Fieldman, Hendriks and Khanna.  One would have been motivated to combine the one or more programs further including instructions for: in response to user selection of the record video affordance that toggles on recording of the video, displaying a countdown timer representing a remaining time until recording automatically ceases with the teachings of Mehin, Fieldman, Hendriks and Khanna in order to give the user more control over recording the video.

Claim 18. Mehin, Adepalli, Fieldman, Hendriks and Khanna disclose the electronic device of claim 16, and Khanna further discloses the user interface may include a moving progress indicator indicating the time of recording (Col. 21, Lines 24-25).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Khanna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more programs further including instructions for: in response to user with the teachings of Mehin, Adepalli, Fieldman, Hendriks and Khanna.  One would have been motivated to combine the one or more programs further including instructions for: in response to user selection of the record video affordance that toggles on recording of the video, displaying an animated progress bar that fills horizontally indicating remaining duration until recording automatically ceases with the teachings of Mehin, Adepalli, Fieldman, Hendriks and Khanna in order to give the user more control over recording the video.

Claims 33-35 are directed to non-transitory computer readable storage medium claims similar to the electronic device claims of Claims 16-18 and are rejected with the same rationale.

Claims 48-50 are directed to method claims similar to the electronic device claims of Claims 16-18 and are rejected with the same rationale.

Claim(s) 55-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehin et al. (US 2011/0276904 A1) in view of Adepalli (US 2012/0185761 A1) and Fieldman (US 10,126,927 B1) and Hendriks et al. (US 2003/0163525 A1) and further in view of Constantine et al. (US 2006/0248468 A1).

displaying a video button and an image button in the messaging interface of Fig. 8 (C. 18, L. 24-28) displaying a video button and an image button in the whiteboard annotation interface in Fig. 9 (C. 19, L. 52-57) displaying a color palette in a whiteboard editor (Fig. 9, 33) and a smaller floating whiteboard editor window displaying a color palette (Fig. 48, 75).  It is clear that both video and image capture and upload functions are available in both of the messaging interface and the whiteboard annotation interface and the color palettes are displayed in the whiteboard editor interface and in a smaller floating whiteboard editor interface.  Therefore, considering the teachings of Mehin, Adepalli, Fieldman and Hendriks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein: before detecting the first user input, the text messaging user interface includes a plurality of color affordances that includes a first color affordance, …; and the enlarged drawing area includes the plurality of color affordances that includes the first color affordance, … with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine wherein: before detecting the first user input, the text messaging user interface includes a plurality of color affordances that includes a first color affordance, …; and the enlarged drawing area includes the plurality of color affordances that includes the first color affordance, … with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to allow the user to 

Mehin, Adepalli, Fieldman and Hendriks do not disclose … the first color affordance is displayed with an indication that the first color affordance is selected; and … wherein the first color affordance continues to be displayed with the indication that the first color affordance is selected, as disclosed in the claims.  However, in the same field of invention, Constantine discloses a series of buttons are displayed on a page, wherein when a user selects a first button, first text related to the selected first button, and when a user selects a second button, second text related to the selected second button is displayed, wherein the first selected button remains after the second text is displayed (P. 0023).  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Constantine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … the first color affordance is displayed with an indication that the first color affordance is selected; and … wherein the first color affordance continues to be displayed with the indication that the first color affordance is selected with the teachings of Mehin, Adepalli, Fieldman and Hendriks.  One would have been motivated to combine … the first color affordance is displayed with an indication that the first color affordance is selected; and … wherein the first color affordance continues to be displayed with the indication that the first color affordance is selected with the teachings of Mehin, Adepalli, Fieldman and Hendriks in order to allow the user to have 

Claim 56.  Mehin, Adepalli, Fieldman, Hendriks and Constantine disclose the electronic device of claim 55, and Fieldman further disclose the image and video buttons in the messaging area of Fig. 8 are displayed at the top of the page while the image and video buttons are displayed at the bottom of the whiteboard window in Fig. 9, displaying a color palette in a whiteboard editor (Fig. 9, 33) and a smaller floating whiteboard editor window displaying a color palette (Fig. 48, 75).  It is clear that both video and image capture and upload functions are available in both of the messaging interface and the whiteboard annotation interface and the color palettes are displayed in the whiteboard editor interface and in a smaller floating whiteboard editor interface.  Therefore, considering the teachings of Mehin, Adepalli, Fieldman, Hendriks and Constantine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein: before detecting the first user input, the plurality of color affordances is displayed in a first area of the touch-sensitive display; and while the plurality of color affordances are included in the enlarged drawing area, the plurality of color affordances is displayed in a second area of the touch-sensitive display that is different from the first area of the touch-sensitive display with the teachings of Mehin, Adepalli, Fieldman, Hendriks and Constantine.  One would have been motivated to combine wherein: before detecting the first user input, the plurality of color affordances is displayed in a touch-sensitive display; and while the plurality of color affordances are included in the enlarged drawing area, the plurality of color affordances is displayed in a second area of the touch-sensitive display that is different from the first area of the touch-sensitive display with the teachings of Mehin, Adepalli, Fieldman, Hendriks and Constantine in order to allow the user to have access to the same messaging, media and annotation functionality in either the smaller doodle area or the larger doodle area.

Claim 57.  Mehin, Adepalli, Fieldman, Hendriks and Constantine disclose the electronic device of claim 55, and Fieldman discloses the record video functionality button includes a record function whereas the insert image functionality is for uploading and inserting existing images (C. 19, L. 52-57, Fig. 9) displaying a color palette in a whiteboard editor (Fig. 9, 33) and a smaller floating whiteboard editor window displaying a color palette (Fig. 48, 75).  It is clear that both video and image capture and upload functions are available in both of the messaging interface and the whiteboard annotation interface and the color palettes are displayed in the whiteboard editor interface and in a smaller floating whiteboard editor interface.  Therefore, considering the teachings of of Mehin, Adepalli, Fieldman, Hendriks and Constantine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the first color affordance corresponds to a first color, and wherein the visual representation of the first user input is the first color with the teachings of of Mehin, Adepalli, Fieldman, Hendriks and Constantine.  One would have been motivated to combine wherein the first color affordance corresponds to a first color, and wherein the visual representation of the first user input is the first color with the teachings of of Mehin, Adepalli, Fieldman, Hendriks and Constantine in order to provide the user with more flexibility by providing media options that include both live capture and upload existing media functions.

Claim(s) 58 and 59 is/are directed to non-transitory computer readable storage medium claim(s) similar to the electronic device claim(s) of Claim(s) 55 and 56 and is/are rejected with the same rationale.

Claim(s) 60 is/are directed to non-transitory computer readable storage medium claim(s) similar to the electronic device claim(s) of Claim(s) 57 and is/are rejected with the same rationale.

Claim(s) 61 and 62 is/are directed to method claim(s) similar to the electronic device claim(s) of Claim(s) 55 and 56 and is/are rejected with the same rationale.

Claim(s) 63 is/are directed to method claim(s) similar to the electronic device claim(s) of Claim(s) 57 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, 21 have been considered but are moot because the new ground of rejection does not rely on any reference 
The applicant argues:
the attendees [of the interview held on 23 November 2021] discussed how the proposed combination of U.S. Patent Pub. No. 2011/0276904 (hereinafter, “Mehin’”), U.S. Patent No. 10,126,927 (hereinafter, “Fieldman”), and U.S. Patent Pub. No.2003/0163525 (hereinafter “Hendriks) fails to disclose or suggest “in accordance with the first user input corresponding to a selection of the expand affordance, expanding the compact drawing area such that replacing the text messaging interface that includes the message transcript area and the compact drawing area is replaced with display of the enlarged drawing area, wherein the enlarged drawing area includes a camera affordance,” as recited by claim 1. During the interview, the Examiners agreed that the above-identified subject matter of claim 1, including the concept of expanding, was not disclosed or suggested by the proposed combination.

Solely to expedite prosecution, independent claims 1, 20, and 21 have been amended to recite “in accordance with the first user input corresponding to a selection of the expand affordance, expanding the compact drawing area such that the text messaging interface that includes the message transcript area and the compact drawing area is replaced 

New prior art reference Adepalli has been combined with Mehin, Hendriks and Fieldman for the cited limitations.  Mehin discloses a messaging interface including a reduced size doodle region (displayed to the right of the text messaging portion).  Mehin explicitly discloses that a user may create a doodle and the doodle is rendered to the chat interface.  While Figures 9 and 10 show doodle interactions only in the expanded doodle interface, though not explicitly stated, Paragraph 0144 imply that doodles are rendered into the chat text interface without an intervening step of expanding the doodle interface.  As previously cited, Hendriks discloses an annotation interface separate and displayed proximate to a chat text interface, wherein a user may enter annotations that are then displayed in the chat text interface.  This adds the explicit feature to Mehin to allow a user to add a doodle in the reduced size doodle interface displayed to the right in the same window with the chat text interface, and then to render this doodle to the chat interface.  Fieldman provides a messaging interface that includes both capabilities to add captured video and captured images.  A whiteboard button is provided on the messaging interface for replacing the messaging interface with a whiteboard interface wherein a user may make annotations to be added to a message in the messaging interface.  This functionality provides the explicit capability to Mehin for expanding the reduced size doodle interface to the larger size doodle interface shown in Figures 9 and 
New prior art reference Adepalli discloses a user interface that can accept drawing or handwritten input into an expanded drawing area.  An expansion icon is used to expand a drawing area of the user interface such that the expanded drawing area is expanded to use the entire area of the touch screen display or to any arbitrary size independent of other areas displayed in the user interface.  Furthermore, the user interface may provide the user with functionality to compose instant messages, using a keyboard in conjunction with the display and transmit the message over a communication network.
The combination of Adepalli with Mehin and Hendriks would provide the user of Mehin with the ability to input doodles in the small doodle area displayed to the immediate right of the messaging transcript area, and then provide an expansion mechanism to expand the small doodloe area into the expanded doodle area of Mehin.  It is unclear whether the expanded doodle area of Mehin fills the entire screen, replacing the messaging transcript.  Therefore, Adepalli clarifies Mehin such that the expanded doodle area is enlarged to replace the message transcript area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/6/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177